                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    MELINDA PURDOM                                   §
                                                     §   Civil Action No. 4:18-CV-438
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    COMMISSIONER, SSA                                §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On February 4, 2020, the report of the Magistrate Judge (Dkt. #29) was entered containing

    proposed findings of fact and recommendations that the final decision of the Commissioner of

    Social Security be REMANDED.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

.   Magistrate Judge are correct and adopts the same as the findings and conclusions of the Court.

           It is, therefore, ORDERED that the final decision of the Commissioner is REMANDED

    for further review.

           IT IS SO ORDERED.
           SIGNED this 26th day of February, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
